I am in full accord with the holding of the Court of Appeals in this case. I think it entirely clear from the language used in the act that it was the legislative intent that county depositaries should be subject to the summary proceedings of section 5938 of the Code, if on demand and without good excuse an allowed claim against the county was refused payment. The act expressly provides that such depositaries shall be charged with all duties and subject to the same liabilities in so far as the safe-keeping and paying out of the funds of the several counties are concerned as are now imposed by law upon county treasurers. The depositaries were, of course, not officers in any sense whatever, but under this act, in my judgment, they assumed this particular function with the express condition that they were subject to this liability. As to whether or not they should become depositaries is a matter entirely of their own voluntary act; but, accepting these duties, I can see no reason why they should be relieved from the liabilities expressly laid upon them by the act.
I am also in accord with the Court of Appeals that the words "necessary stationery" cannot be construed to include typewriters. In Harrison v. State, 102 Ala. 170, 15 So. 563, it was held that "words are to be construed in their popular sense — the plain sense in which the people generally understand them — unless it plainly appears from the writing in which they appear that they were intended to be employed in some other sense." I am unable to conceive that the word "stationery" in its popular sense, the plain sense in which the people generally understand it, can be construed to include a typewriter. Clearly, the holding of the court in Crook v. Commissioners, Calhoun County, *Page 129 
cited by the majority, does not support such conclusion, nor can I find anything in the opinion justifying the same.
While I concur in the result — the denial of the writ in this cause — yet I respectfully dissent from the conclusion of the majority upon the two questions above treated.
SAYRE, J., concurs.